Exhibit 99.1 For Immediate Release GEORGIA-CAROLINA BANCSHARES ANNOUNCES INCREASED NET INCOME IN SECOND QUARTER 2012 July 25, 2012 Augusta, Georgia Georgia-Carolina Bancshares, Inc. (GECR.OB) (the “Company”),parent company of First Bank of Georgia, todayreportednet income of $1,703,000, or $0.47 per diluted common share, for the three months ended June 30, 2012, compared tonet income of $981,000, or $0.28 per diluted common share, for the three months ended June 30, 2011. The Company reported net income of $2,987,000, or $0.83 per diluted common share, for the six months ended June 30, 2012, compared to net income of $2,372,000, or $0.67 per diluted common share for the six months ended June 30, 2011. Book value totaled $14.84 per common share at June 30, 2012, as compared to book value of $13.48 per common share at June 30, 2011. These earnings represent an 11.43% return on average equity and a 1.22% return on average assets for the six month period ended June 30, 2012 as compared to a 10.16% return on average equity and a 0.95% return on average assets for the six month period ended June 30, 2011. Remer Y. Brinson III, President & CEO of the Company, stated “We continue to enjoy a strong earnings performance in 2012 as evidenced by our increased quarterly and year to date income, when compared to the same periods last year. We reflect stable net interest income, a reduction in our provision for loan losses and increases in non-interest income.” Brinson continued, “Although loan demand remains soft, we have been able to maintain a healthy net-interest margin. Non-interest income has grown over last year due to increased mortgage origination volumes and yields. Closed mortgage loans are up 17.6% in 2012 over last year. We have also seen continued reduction in our provision for loan losses, charge offs and non-performing assets.” Non-performing assets have continued to decline and now represent 1.94% of assets, compared to 2.99% at December 31, 2011 and 3.20% at June 30, 2011. As of June 30, 2012, non-performing assets totaled $9,688,000, versus $14,724,000 at December 31, 2011 and $16,203,000 at June 30, 2011.Net charge offs have also declined to 0.27% of net average loans for the six months ended June 30, 2012 as compared to 0.42% for the six months ended June 30, 2011. Total assets have increased 1.33% to $499.8 million since December 31, 2011.Total loans, excluding loans held for sale, declined 2.16% during the six month period ended June 30, 2012 to $279.4 million, while deposits increased 0.48% over the same time period to $413.4 million. Core deposits grew 9.28% during the first six months of 2012 and totaled $233.4 million at June 30, 2012. First Bank of Georgia has previously announced plans to open a new branch office in Evans, Georgia, which will represent their seventh branch location. This office is projected to open early in the first quarter of 2013. Georgia-Carolina Bancshares’ common stock is quoted on the OTC Bulletin Board under the symbol “GECR”.First Bank of Georgia conducts banking operations through offices in Richmond County (Augusta), Columbia County, and McDuffie County (Thomson), Georgia and operates mortgage origination offices inAugusta and Savannah, Georgia. This press release may contain “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995, which can generally be identified by the use of forward-looking terminology such as “believes,” “expects,” “may,” “will,” “should,” “anticipates,” “plans” or similar expressions to identify forward-looking statements, and are made on the basis of management’s plans and current analyses of the Company, its business and the industry as a whole.These forward-looking statements are subject to risks and uncertainties, including, but not limited to, economic and market conditions, competition, interest rate sensitivity and exposure to regulatory and legislative changes, and other risks and uncertainties described in the Company’s periodic filings with the Securities and Exchange Commission. Although we believe that the assumptions underlying the forward-looking statements are reasonable, any of the assumptions could prove to be inaccurate.Therefore, we can give no assurance that the results contemplated in the forward-looking statements will be realized.The inclusion of this forward-looking information should not be construed as a representation by the Company or any person that the future events, plans, or expectations contemplated by the Company will be achieved.The Company undertakes no obligation to update publicly or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Balance Sheets (dollars in thousands) June 30, December 31, ASSETS Cash and due from banks $ $ Securities available-for-sale Loans Allowance for loan losses ) ) Loans, held for sale Bank premises and fixed assets Accrued interest receivable Other real estate owned, net of allowance Federal Home Loan Bank stock Bank-owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Deposits Non-interest bearing $ $ Interest-bearing: NOW accounts Savings Money market accounts Time deposits of $100,000, and over Other time deposits Total deposits Repurchase agreements Federal Home Loan Bank borrowings Other liabilities Total liabilities Shareholders' equity Preferred stock, par value $.001; 1,000,000 shares authorized; none issued - - Common stock, par value $.001; 9,000,000 shares authorized; 3,603,736 and 3,592,140 shares issued and outstanding 4 4 Additional paid-in-capital Retained Earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ GEORGIA-CAROLINA BANCSHARES, INC. Consolidated Statements of Income (dollars in thousands, except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Interest income Interest and fees on loans $ Interest on taxable securities Interest on nontaxable securities Interest on Federal funds sold and other interest 21 25 41 50 Total interest income Interest expense Interest on time deposits of $100,000 or more Interest on other deposits Interest on funds purchased and other borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges on deposits Gain on sale of mortgage loans Other income/loss Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expenses Other real estate expenses Other expenses Total noninterest expense Income before income taxes Income tax expense Net income $ Net income per share of common stock Basic $ Diluted $ Dividends per share of common stock $ $
